Exhibit 99.1 February 13, 2012 Contact: Stephen P. Theobald Executive Vice President, Chief Financial Officer (757) 217-1000 Hampton Roads Bankshares Announces Public Offering Plans Norfolk, Virginia(February 13, 2011):Hampton Roads Bankshares, Inc. (the “Company”) (Nasdaq:HMPR), the holding company of Bank of Hampton Roads and Shore Bank, today announced that it intends to offer shares of its common stock in a public offering. The Company currently expects gross proceeds from this offering to be between $54 million and $86 million and anticipates that final settlement of this offering will occur during the second quarter of 2012. This offering will be made pursuant to a prospectus supplement to the Company’s prospectus, dated June 2, 2011, filed as part of the Company’s effective universal shelf registration statement. This press release does not constitute an offer to sell or the solicitation of an offer to buy any securities nor will there be any sale of these securities in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. Copies of the preliminary prospectus supplement and accompanying prospectus relating to these securities may be obtained by contactingThomas B. Dix III, the Company’s Senior Vice President, Treasurer and Corporate Secretary, at 999 Waterside Drive, Suite 200, Norfolk, Virginia 23510. Caution About Forward-Looking Statements Certain statements made in this press release may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are statements that include projections, predictions, expectations, or beliefs about events or results or otherwise are not statements of historical facts, such as statements about the proposed offering, including its structure, size and sufficiency of offering proceeds, the likelihood that it will occur in the manner described or at all and the terms on which it may be conducted.Although the Company believes that its expectations with respect to such forward looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results, performance or achievements of the Company will not differ materially from those expressed or implied by such forward-looking statements.Factors that could cause actual events or results to differ significantly from those described in the forward-looking statements include, but are not limited to those described in the cautionary language included under the headings “Risk Factors” and “Management's Discussion and Analysis of Financial Condition and Results of Operations” in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010, as amended, Quarterly Report on Form 10-Q for the quarter ended September 30, 2011and other filings made with the SEC. About Hampton Roads Bankshares Hampton Roads Bankshares, Inc. is a bank holding company that was formed in 2001 and is headquartered in Norfolk, Virginia.The Company’s primary subsidiaries are Bank of Hampton Roads, which opened for business in 1987, and Shore Bank, which opened in 1961 (the “Banks”). The Banks engage in general community and commercial banking business.Currently, Bank of Hampton Roads operates 39 banking offices in Virginia and North Carolina doing business as Bank of Hampton Roads and Gateway Bank & Trust Co. Shore Bank serves the Eastern Shore of Maryland and Virginia through seven banking offices and a recently opened loan production office in West Ocean City, Maryland.
